REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving , selecting, by a network controller, a neighbor access point (AP) for an AP to be upgraded; creating a backup virtual AP (VAP) in the selected neighbor AP by splitting one or more radios of the neighbor AP into two or more logical radios, wherein the backup VAP is created within one of the two or more logical radios; synchronizing client device association between an active VAP of the AP to be upgraded and the backup VAP; activating the backup VAP; performing a failover to the backup VAP and upgrading the AP to be upgraded; and transitioning one or more client devices from the backup VAP to the active VAP, among other claim limitations are non-obvious over the prior art. The closest prior art of record Gupta teaches that an enhanced VAP redundancy where a redundant grouping is created in which two or more edge (network) devices operate as redundant VAPs for each other, but does not teach creating a backup virtual AP (VAP) in the selected neighbor AP by splitting one or more radios of the neighbor AP into two or more logical radios and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415